Citation Nr: 1636027	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  11-18 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel







INTRODUCTION

The Veteran had active duty service from March 1966 to March 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO) rating decision in April 2010 that (1) granted service connection for tinnitus, with a 10 percent evaluation effective September 1, 2009, (2) granted service connection for hearing loss, with a noncompensable rating (0 percent), effective September 1, 2009, (3) denied service connection for a right ankle strain; and (4) denied service connection for a left ankle condition.  The Veteran's claims file is now in the jurisdiction of the Indianapolis, Indiana, RO.  

In a February 2016 rating decision by the Indianapolis, Indiana RO service connection for a right ankle strain was granted with a 10 percent evaluation, effective September 1, 2009.  Therefore, the only issue currently before the Board is the issue of service connection for a left ankle condition.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in developing evidence in support of his claim. 

It appears that pertinent private treatment records are outstanding.  At a February 2013 RO hearing, the Veteran testified that he received private treatment for both of his ankles at St. Joseph's Hospital and Medical Center in South Bend, Indiana, in either 2008 or 2009.  Because such treatment records are likely to contain information pertinent to the matter at hand; they must be obtained and considered before the claim is decided

The Board also finds that the April 2015 VA examination is inadequate.  Based on a review of the record, the examiner stated that "there is no documentation in service nor post service regarding any left ankle issues, and there is no current diagnosis of the left ankle" (emphasis added).  The examiner also stated that she could not give a diagnosis without examining the Veteran.  The Board finds this opinion inadequate because the examiner did not seem aware of: (1) October 2013 VA treatment notes documenting the Veteran's reports of bilateral ankle pain, (2) the Veteran's February 2013 testimony describing an in-service left ankle injury during boot camp; (3) the Veteran's currently left ankle problems, including instability; and (4) the Veteran's currently use of a cane because of his left ankle condition.  See Ardison v. Brown, 6 Vet.App. 405, 407 (1994) (explaining that an adequate medical opinion must be based on an accurate factual premise and on a consideration of the veteran's prior medical history and examinations).

Because the April 2015 opinion is inadequate, another examination to obtain an adequate medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for any left ankle disability since service, to specifically include records of treatment/evaluation from St. Joseph's Hospital and Medical Center in South Bend, Indiana, in 2008 or 2009, and to provide authorizations for VA to obtain records of any such private treatment.  The AOJ should obtain for the record complete clinical records of all pertinent treatment or evaluation (copies of which are not already associated with the claims file) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2. Thereafter, the AOJ should also arrange for an appropriate examination of the Veteran to ascertain the nature and likely cause of his left ankle disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide an opinion that responds to the following:

a. Please identify (by medical diagnosis) each left ankle disability found.

b. What is the most likely cause for each left ankle disability diagnosed?  Specifically, is it at least as likely as not (defined as a 50% or better probability) that the disability was incurred in service or caused by an in-service injury, event, or illness

The examiner must explain the rationale and reasoning for all opinions and conclusions, citing to relevant service treatment records, supporting factual data, and medical literature, as appropriate

3. The AOJ should then review the entire record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative and opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




